Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter

Claims 1, 2, 6, 8, 9, 11, 12, 16, 18, 19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

The applicant’s argument filed on 7/12/2021 page 8-11 are considered to be persuasive. Therefore the claims distinguish from the cited prior art of record and thus are considered to be allowable over the cited prior art of record.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616